Case 5:18-cv-11986-JEL-EAS ECF No. 42, PageID.298 Filed 11/16/20 Page 1 of 3




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Imani Hatcher et al.,

                        Plaintiffs,    Case No. 18-11986

v.                                     Judith E. Levy
                                       United States District Judge
Genesee County et al.,
                                       Mag. Judge Elizabeth A. Stafford
                        Defendants.

________________________________/

                 ORDER DENYING MOTION FOR
                 ANCILLARY JURISDICTION [41]

     Before the Court is pro se Plaintiff Brian Brochu’s motion for

ancillary jurisdiction. (ECF No. 41.) In his motion, Plaintiff argues that

he was exposed to lead poisoning and bacteria from Flint water while he

was incarcerated at the Genesee County Jail from July 2013 to October

2014. (Id.) He argues that Defendants in this case “tricked or

manipulated” counsel for Plaintiffs into voluntarily dismissing their

complaint. (Id. at PageID.235.)
Case 5:18-cv-11986-JEL-EAS ECF No. 42, PageID.299 Filed 11/16/20 Page 2 of 3




      Plaintiff states that his request for relief is for the Court to, “once

again exercise ancillary jurisdiction to enable the court to function in a

constitutional manner allowing the court to proceed in vindicating its

authority and effectuate its decree where Plaintiff Brochu is concern[ed].”

(Id. at PageID.241.) He further states that the Court should “exercise its

ancillary jurisdiction to protect Plaintiff[’s] rights to proceed with this

civil suit.” (Id. at PageID.242.)

      The Court has construed the Plaintiff’s filings liberally. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to

be liberally construed[.]” (internal quotations omitted)); and see Williams

v. Curtis, 631 F.3d 380, 383 (6th Cir. 2011) (liberally construing pro se

complaint). Yet, even under this liberal standard, Plaintiff’s motion is

indecipherable. Any interpretation of the legal issue presented or relief

sought is speculative.

      Even so, as best the Court can discern, it appears Plaintiff disagrees

with the stipulated order dismissing the case without prejudice and

tolling the statute of limitations, dated August 14, 2020. (ECF No. 40.) If

this is Plaintiff’s position, filing a motion such as what Plaintiff filed here

is not the avenue to obtain relief from that order. Rather, the stipulated


                                      2
Case 5:18-cv-11986-JEL-EAS ECF No. 42, PageID.300 Filed 11/16/20 Page 3 of 3




dismissal order provides that “if any Plaintiff’s respective case was not

barred by time on the date it was originally filed, and it is refiled within

120 days of being voluntarily dismissed, . . . neither the statute of

limitations nor any similar defense shall be raised.” (ECF No. 40,

PageID.228.) One hundred and twenty days from August 14, 2020 is

December 12, 2020. Accordingly, if what Plaintiff seeks here is to refile

his case, he may do so before that date.

     Accordingly, Plaintiff’s motion is denied.

     IT IS SO ORDERED.

Dated: November 16, 2020                 s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 16, 2020.

                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     3
